Citation Nr: 1243052	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  12-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to February 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Army from August 1957 to February 1958.  His report of separation listed his inservice specialty as pioneer.

A determination has been made that the Veteran's service treatment records are "fire-related," indicating that his service records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Available post service treatment records document hearing loss for VA purposes beginning in April 2010.  38 C.F.R. § 3.385.  Earlier private treatment records, however, document the usage of hearing aids dating back to January 2005.  Statements received from the Veteran's stepson and from a co-worker noted the Veteran's hearing problems as early as 1979 and 1975, respectively.

In April 2010, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  The Veteran contends that his hearing loss began in service and has continued to worsen ever since.  He reported inservice exposure to loud noise from machine gun and artillery fire, as well as dynamite blasts and demolitions.  He also reported having numerous earaches during service.

The Veteran was afforded a VA audiological examination in October 2010 which yielded a negative etiological opinion.  The examination report noted the Veteran's inservice history of noise exposure.  It did not reference any history of post service noise exposure.  An audiogram was conducted and revealed bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The VA examiner opined that the Veteran's bilateral hearing loss was "less likely than not" related to his military service.  In support of this opinion, the VA examiner noted that the degree and configuration of hearing loss was not consistent with noise induced hearing loss.  The VA examiner noted that the hearing loss shown was much worse than predicted based both upon normal aging and on the Veteran's inservice noise exposure.  Also noted was that there were no service treatment records available for review.  

A private audiological opinion letter was received in February 2010.  The opinion letter noted the Veteran's history of inservice noise exposure, including exposure to explosions, machine gun fire, and tank engine noise.  It also noted the Veteran's post service exposure to loud noise while working for the power company, but that the Veteran was required to wear mandatory hearing protection when around loud noises.  An audiogram was conducted and revealed bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The letter concluded with the opinion that the Veteran's hearing loss was related to his military noise exposure, and that it may have worsened as a civilian.  In support of the opinion provided, the letter noted that histopathology literature documents that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  It also noted that the opinion was supported by the configuration of the Veteran's hearing loss and his case history.

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to noise during service.  The Veteran's statements are also competent to relate a history of having difficulty hearing for many years.  In addition, audiological examinations establish that he has a current bilateral hearing disability.  38 C.F.R. § 3.385.  

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


